The court gave no opinion with respect to the propriety or efficacy of an application to a court of equity iu this or any similar case. They merely decided that the evidence offered at the trial of this case, in the district court, was properly rejected, for the reasons urged by the defendant’s counsel; and that the courts of law in this State, had often refused to admit parol evidence to invalidate grants of land under the great seal of the State, or letters patent from the king of Great Britain, under the authority of the provincial government: and they could see no reason, now, to induce ;iham to change their opinion, and establish a different rule of law.
Motion refused.